
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 2318
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize the Secretary of State to pay
		  a reward to combat transnational organized crime and for information concerning
		  foreign nationals wanted by international criminal tribunals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of State Rewards Program
			 Update and Technical Corrections Act of 2012.
		2.Findings; Sense of Congress
			(a)FindingsCongress makes the following
			 findings:
				(1)The Department of State’s existing rewards
			 programs permit the payment of reward for information leading to the arrest or
			 conviction of—
					(A)individuals who have committed, or
			 attempted or conspired to commit, certain acts of international
			 terrorism;
					(B)individuals who have committed, or
			 attempted or conspired to commit, certain narcotics-related offenses;
			 and
					(C)individuals who have been indicted by
			 certain international criminal tribunals.
					(2)The Department of State considers the
			 rewards program to be one of the most valuable assets the U.S.
			 Government has in the fight against international terrorism. Since the
			 program’s inception in 1984, the United States Government has rewarded over 60
			 people who provided actionable information that, according to the Department of
			 State, prevented international terrorist attacks or helped convict individuals
			 involved in terrorist attacks.
				(3)The program has been credited with
			 providing information in several high-profile cases, including the arrest of
			 Ramzi Yousef, who was convicted in the 1993 bombing of the World Trade Center,
			 the deaths of Uday and Qusay Hussein, who United States military forces located
			 and killed in Iraq after receiving information about their locations, and the
			 arrests or deaths of several members of the Abu Sayyaf group, believed to be
			 responsible for the kidnappings and deaths of United States citizens and
			 Filipinos in the Philippines.
				(b)Sense of CongressIt is the sense of Congress that the
			 rewards program of the Department of State should be expanded in order
			 to—
				(1)address the growing threat to important
			 United States interests from transnational criminal activity, such as
			 intellectual property rights piracy, money laundering, trafficking in persons,
			 arms trafficking, and cybercrime; and
				(2)target other individuals indicted by
			 international, hybrid, or mixed tribunals for genocide, war crimes, or crimes
			 against humanity.
				3.Enhanced rewards authoritySection 36 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2708) is amended—
			(1)in subsection (a)(2), by inserting
			 serious violations of international humanitarian law, transnational
			 organized crime, after international narcotics
			 trafficking,;
			(2)in subsection (b)—
				(A)in the matter preceding paragraph (1), by
			 striking Attorney General and inserting heads of other
			 relevant departments or agencies;
				(B)in paragraphs (4) and (5), by striking
			 paragraph (1), (2), or (3) both places it appears and inserting
			 paragraph (1), (2), (3), (8), or (9);
				(C)in paragraph (6)—
					(i)by inserting or transnational
			 organized crime group after terrorist organization;
			 and
					(ii)by striking or at the
			 end;
					(D)in paragraph (7)—
					(i)in the matter preceding subparagraph (A),
			 by striking , including the use by the organization of illicit narcotics
			 production or international narcotics trafficking and inserting
			 or transnational organized crime group, including the use by such
			 organization or group of illicit narcotics production or international
			 narcotics trafficking;
					(ii)in subparagraph (A), by inserting or
			 transnational organized crime after international
			 terrorism; and
					(iii)in subparagraph (B)—
						(I)by inserting or transnational
			 organized crime group after terrorist organization;
			 and
						(II)by striking the period at the end and
			 inserting a semicolon; and
						(E)by adding at the end the following new
			 paragraphs:
					
						(8)the arrest or conviction in any country of
				any individual for participating in, primarily outside the United States,
				transnational organized crime;
						(9)the arrest or conviction in any country of
				any individual conspiring to participate in or attempting to participate in
				transnational organized crime; or
						(10)the arrest or conviction in any country, or
				the transfer to or conviction by an international criminal tribunal (including
				a hybrid or mixed tribunal), of any foreign national accused of war crimes,
				crimes against humanity, or genocide, as defined under the statute of such
				tribunal.
						;
				
				(3)in subsection (g), by adding at the end the
			 following new paragraph:
				
					(3)Advance notification for international
				criminal tribunal rewardsNot
				less than 15 days before publicly announcing that a reward may be offered for a
				particular foreign national accused of war crimes, crimes against humanity, or
				genocide, the Secretary of State shall submit to the appropriate congressional
				committees a report, which may be submitted in classified form if necessary,
				setting forth the reasons why the arrest or conviction of such foreign national
				is in the national interests of the United
				States.
					;
				and
			(4)in subsection (k)—
				(A)by redesignating paragraphs (5) and (6) as
			 paragraphs (7) and (8), respectively; and
				(B)by inserting after paragraph (4) the
			 following new paragraphs:
					
						(5)Transnational organized crimeThe term transnational organized
				crime means—
							(A)racketeering activity (as such term is
				defined in section 1961 of title 18, United States Code) that involves at least
				one jurisdiction outside the United States; or
							(B)any other criminal offense punishable by a
				term of imprisonment of at least four years under Federal, State, or local law
				that involves at least one jurisdiction outside the United States and that is
				intended to obtain, directly or indirectly, a financial or other material
				benefit.
							(6)Transnational organized crime
				groupThe term
				transnational organized crime group means a group of persons
				that includes one or more citizens of a foreign country, exists for a period of
				time, and acts in concert with the aim of engaging in transnational organized
				crime.
						.
				4.Technical correctionSection 36(e)(1) of the State Department
			 Basic Authorities Act of 1956 (22 U.S.C. 2708) is amended by striking
			 The Secretary shall authorize a reward of $50,000,000 for the capture or
			 death or information leading to the capture or death of Osama bin
			 Laden..
		5.Rule of constructionNothing in this Act or the amendments made
			 by this Act shall be construed as authorizing the use of activity precluded
			 under the American Servicemembers’ Protection Act of 2002 (title II of Public
			 Law 107–206; 22 U.S.C. 7421 et seq.).
		6.FundingThe Secretary of State shall use amounts
			 appropriated or otherwise made available to the Emergencies in the Diplomatic
			 and Consular Services account of the Department of State to pay rewards
			 authorized pursuant to this Act and to carry out other activities related to
			 such rewards authorized under section 36 of the State Department Basic
			 Authorities Act (22 U.S.C. 2708).
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
